Citation Nr: 0946895	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-37 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed hepatitis C.  


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Navy from October 1970 and April 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the RO.  



FINDING OF FACT

The currently demonstrated hepatitis C is shown to be 
associated with a risk factor to which the Veteran as likely 
as not was exposed during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by hepatitis C is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 105, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.301, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail herein below, sufficient evidence 
is of record to grant the Veteran's claim for service 
connection for hepatitis C.  Therefore, no further 
development is needed with regard to this appeal.  


II.  Service Connection for Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during the 
line of duty in the active military service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases including cirrhosis of the 
liver may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he contracted hepatitis C in service 
due to a blood transfusion he received after a non-
instrumented fusion at the L4 to S1 after a motor vehicle 
accident.  

The Board notes that risk factors for hepatitis C may include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

The service treatment records reflect that the Veteran was in 
a motor vehicle accident and fractured his lumbar spine.  The 
Veteran underwent a Gill procedure and a bilateral fusion (L4 
to sacrum) in February 1975.  The operation report noted, in 
part, the removal of muscle and bone and skin grafting.  

The post-service records reflect treatment for a diagnosis of 
hepatitis C.  The Veteran had elevated liver enzymes in a 
January 1988 annual physical report.  (See Vermont Yankee 
Nuclear Power Corporation dated in January 1988).  The 
Veteran was diagnosed with non-hepatitis A and B.  

A June 1999 private treatment record from Dartmouth-Hitchcock 
Medical Center noted that the Veteran had a spinal fusion in 
1975 and received a blood transfusion.  

A March 2005 VA treatment record notes that the Veteran was 
diagnosed with hepatitis C in 2004 after being screened for 
an elevated liver function test.  The treatment record 
referenced the Veteran's motor vehicle accident, spinal 
fusion, and blood transfusion.  The Veteran was encouraged to 
contact a service officer as the nurse practitioner believed 
the Veteran had an adequate case for service connection for 
hepatitis C from the 1970's.  

A September 2009 written statement from the Veteran's private 
physician stated, in part, that it was more likely than not 
that the Veteran had a blood transfusion with the non-
instrumented fusion at the L4 to S1.  His rationale was 
premised on the fact that the surgery was extensive requiring 
harvesting of bone from the hip and that it was common in 
1970's to have a blood transfusion with that type of surgery.  

The Veteran stated that he had never used self-injected drugs 
of any kind.  He also stated that he had never used 
intranasal cocaine, engaged in high-risk sexual activity, had 
meodialysis, tattoos or body piercings, shared toothbrushes 
or razor blades, and had acupuncture with non-sterile 
needles.  (See Risk Factors Hepatitis Questionnaire dated in 
February 2007).  

The Veteran's attestation as to no other risk factors for 
hepatitis C and the September 2009 private physician's 
conclusion and underlying rationale have been expressed in 
sufficient terms to warrant the application of the benefit-
of-the-doubt doctrine.  

Specifically, the service treatment records reflect that the 
Veteran underwent an invasive surgery in service; the private 
medical opinion stated that blood transfusions were common 
with that type of surgery combined with the fact that Veteran 
engaged in no other hepatitis risk activities leads the Board 
to conclude that it is as least likely as not that the 
hepatitis C was incurred in service.  

The Board notes that the Veteran is competent to provide a 
report of continuity of symptoms since service, his assertion 
of a chronic disability dating back to service is consistent 
with the evidence of record, notably his in-service operative 
reports and private nexus opinion.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Overall, the evidence is in relative equipoise in showing 
that the Veteran developed hepatitis C due to his exposure to 
blood products that as likely as not happened in connection 
with surgery during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


